Citation Nr: 1712980	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  08-11 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizophrenia.

2.  Entitlement to service connection for a respiratory condition, to include chronic obstructive pulmonary disorder (COPD) and asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In March 2011, the Veteran testified at a Board hearing, via videoconferencing, before a Veterans Law Judge.  A copy of the transcript of that hearing is of record. In February 2017, the Veteran was notified that the Veterans Law Judge who conducted the March 2017 hearing was unavailable to participate in a final decision in his appeal.  The Veteran was informed that he could request another hearing before a different Veterans Law Judge and was notified that if he did not respond within 30 days from the date of that letter that the Board would assume he did not desire another hearing and would proceed accordingly.  No response was received from the Veteran within the allotted time period.  Thus, the Board will assume he does not desire an additional hearing.

The instant matters have several times been remanded by the Board for additional development, the most recent of which remand actions took place in December 2015.  In August 2016, the RO issued a supplemental statement of the case wherein it continued to deny the Veteran's claims for service connection for an acquired psychiatric disorder and for a respiratory condition and the matter were thereafter returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

As noted above, the instant matters were most recently before the Board in December 2015.  At that time, they were remanded for the Veteran to again be scheduled for VA examinations in connection with his claims.  In that action, the Board noted that in November 2014, the Board had remanded the psychiatric disorder claim for an examination, but that the supplemental statement of the case (SSOC) indicated that the Veteran failed to report for his scheduled examinations.  The Board determined, however, that because the record did not indicate that the Veteran was notified of a scheduled VA examination, a determination as to whether the Veteran was properly notified of the scheduled examinations could not be made.  The Board thus again remanded the matters for the Veteran to be afforded another opportunity to be examined to determine the nature and etiology of his claimed disabilities.  The Board instructed that if the Veteran again failed to report for a scheduled examination, a copy of the letter informing him of the date, time and place of the examination must be associated with the electronic record.  

On January 5, 2016, the Appeals Management Center (AMC) initiated an examination request.  The record then reflects that on January 27, 2016, the examination was "cancelled by MAS" because the Veteran had "failed to re[s]pond to RSVP letter."  The AMC then issued an SSOC in August 2016 wherein it continued its denial of the Veteran's claim, noting that the Veteran had failed to report for his scheduled examination.

The Board finds several errors with regard to processing of the Veteran's claim on remand from the Board in December 2015, which errors necessitate that the matters again be remanded to ensure compliance with the terms of the Boards previous remand orders.  First, with regard to the Veteran's claim for service connection for a respiratory disorder, the Board did not instruct the AOJ to schedule the Veteran for a VA examination. Rather, the Board instructed the AOJ to obtain an addendum medical opinion from the clinician who had provided a July 2014 respiratory disorders opinion.  There is no indication that the AOJ sought to obtain the requested addendum opinion.  Rather, when the Veteran failed to respond VA's examination letter, the AOJ simply issued an SSOC denying both claims and returned the appeal to the Board.  As the addendum opinion was to be based upon review or the claims folder and not upon examination of the Veteran, the Veteran's failure to respond to an examination request should have had no bearing upon the AOJ's ability to comply with the remand directives regarding the Veteran's respiratory disorder.  Accordingly, that matter must again be remanded.  Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA "a concomitant duty to ensure compliance with the terms of the remand").

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, again, the letter notifying the Veteran of his scheduled examination has not been made part of the record.  Thus, the Board has no way of knowing whether the Veteran's was properly notified of the examination and, in turn, whether he in fact failed to report for that examination.  Although the United States Court of Appeals for Veterans Claims (Court) has indicated that the presumption of regularity applied to notice of VA examinations, that decision was vacated on other grounds in Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  There has been no subsequent precedential opinion on this question.  The Board notes that it is also unclear from the evidence if an examination was in fact scheduled or if the request was simply cancelled because the Veteran failed to respond to some letter notifying him that VA was attempting to schedule an examination.  Overall, based on the evidence of record, the Board finds that the matter must be remanded for the Veteran to be afforded an additional opportunity to submit to a scheduled VA examination in connection with his claim of service connection for an acquired psychiatric disorder.  All attempts to schedule the Veteran's examination, including notification of the date and time, should be documented in the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA psychiatric examination.  The electronic claims folder should be provided to the VA examiner.  The examiner should be requested to review the evidence of record, to include this Remand, and provide an opinion in which he or she sets forth a complete rationale for all opinions expressed and conclusions reached in regards to the question of whether there is a 50 percent or better probability that any acquired psychiatric disorders present during the pendency of this claim began in or are etiologically related to the Veteran's active service.

The examiner's attention is directed to the Veteran's report on separation examination that he had excessive worry and nervous trouble, the separation examination report, the service personnel records indicating that he was punished for misconduct, the VA psychiatric hospitalization discharge report in 1980 indicating that the Veteran was in jail for a period of four months and after coming home, his behavior was inappropriate, and his son's statement.

2.  The AOJ should arrange for the Veteran's claims to be reviewed by the VA examiner who provided the July 2014 respiratory disorders opinion.  The examiner should be requested to review the claims folder, to include this Remand, and provide an addendum opinion in which he or she sets forth a complete rationale for all opinions expressed and conclusions reached in regards to the question of whether there is a 50 percent or better probability that any respiratory condition present during the pendency of this claim began in or is etiologically related to the Veteran's active service, including whether it is related to presumed exposure to Agent Orange during service.

The examiner is reminded that he or she may still find that the Veteran's COPD or asthma are directly related to Agent Orange exposure even though they are not included as presumptive disease under VA regulations.  It is noted that the July 2014 opinion indicated that restrictive lung diseases (such as COPD) are not related to herbicide exposure.  The examiner is asked to explain whether COPD and asthma are obstructive or restrictive lung diseases and whether COPD and asthma are at least as likely as not (probability of 50 percent or greater) related to presumed exposure to Agent Orange during service. 

The examiner's attention is directed to the private medical record diagnosing asthma in 2007.  If the July 2014 examiner is unavailable, the claims folder should be reviewed by another examiner with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the appellant should only be performed if deemed necessary by the person providing the opinion.

3.  If the Veteran does not report for a scheduled examination, a copy of the letter informing him of the date, time and place of the examination must be associated with the electronic record.  

If the Veteran does not report for his scheduled psychiatric examination, the AOJ must still obtain an addendum medical opinion based on review of the file in connection with the Veteran's claim of service connection for a respiratory disorder.

4.  The AOJ should also undertake any other development it determines to be warranted.  Then, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

